Citation Nr: 0607215	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran had active service from August 1987 to August 
1990.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appeal was remanded for further development to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

As previously pointed out, the Board notes that the RO has 
phrased this appeal as two issues of whether new and material 
evidence had been submitted to reopen claims for bilateral 
hearing loss and tinnitus.  In this regard, it is noted that 
the veteran filed the original claims for service connection 
in January 2002 and the original rating decision denying 
service connection was made in May 2002.  Since then, the 
veteran has not only continued to submit evidence in support 
of his claims, but has also submitted a notice of 
disagreement, dated April 2003, within a one year period 
after the initial rating decision.  As a result, the Board 
finds that the original January 2002 claims for entitlement 
to service connection for bilateral hearing loss and tinnitus 
remained open and are presently before the Board for review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is competent evidence of record showing that left 
ear hearing loss is related to the veteran's active duty 
service. 

3.  There is no competent medical evidence of record showing 
that either right ear hearing loss or tinnitus is related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, preexisting 
left ear hearing loss was aggravated in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2005).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active service and may not be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2005).  

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
Service medical records, VA examination reports, private 
medical records and lay statements have been associated with 
the record.  The VA satisfied its duty to notify by means of 
VCAA letters dated February 2002 and June 2004, an RO letter 
dated May 2003, a July 2003 statement of the case (SOC), and 
an April 2005 supplemental statement of the case (SSOC).  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the June 2004 VCAA letter, 
the AOJ notified the appellant that it was his responsibility 
to make sure that VA received all requested information.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as sensorineural hearing loss will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation. 38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

The VA's General Counsel has determined that, contrary to 
38 C.F.R. § 3.304(b) (2005), the statute provides that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  Under 
the language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) (2005) imposed a requirement not 
authorized by 38 U.S.C.A. § 1111, it was inconsistent with 
the statute.  See VAOPGCPREC 3-2003; see also Skinner v. 
Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of noise exposure in service.  
Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service." Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service. 
Id., at 159-60.

The first requirement of a claim for service connection is a 
diagnosis of a disability. The veteran's service medical 
records include pre-induction and separation examination 
reports, which indicate the veteran had mild hearing loss 
bilaterally at induction.  The service medical records also 
show that at separation the veteran's left ear hearing 
worsened, while the right ear remained normal.  There were no 
records showing bilateral hearing loss to a degree of 10 
percent or more within one year from separation from service.  
Thus, the veteran's claimed hearing loss is not presumed to 
have been incurred in service under the provisions of 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss

The record contains a February 1987 pre-induction service 
medical record, which included results from an audiological 
examination.  The pre-induction audiological examination 
showed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25
35
LEFT
20
15
15
35
50

The average was 22.5 in the right ear and 28.75 in the left 
ear.  These results warrant findings of hearing acuity of 
Level I in both ears.



An August 1987 in service audiological evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
30
5
10
10
35

The average was 7.5 in the right ear and 15 in the left ear.  
These results warrant findings of hearing acuity of Level I 
in both ears.

A May 1989 in service audiological evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
30
5
10
10
35

The average was 20 in the right ear and 15 in the left ear.  
These results warrant findings of hearing acuity of Level I 
in both ears.

An April 1990 in service audiological evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
20
LEFT
30
30
20
45
60

The average was 17.5 in the right ear and 38.75 in the left 
ear.  These results warrant findings of hearing acuity of 
Level I in both ears.

A June 1990 in service audiological evaluation, taken at the 
time of separation, showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
15
LEFT
30
30
20
35
35

The average was 12.5 in the right ear and 30 in the left ear.  
These results warrant findings of hearing acuity of Level I 
in both ears.

A May 1992 audiological evaluation, while the veteran was in 
the reserves, showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
20
LEFT
15
20
15
15
15

The average was 16.25 in the right ear and 16.25 in the left 
ear.  These results warrant findings of hearing acuity of 
Level I in both ears.

The record contains several post-service private audiological 
examinations from the Orlando Ear, Nose & Throat Associates, 
P.A., in Orlando, Florida.  The veteran had 10 private 
audiological examinations between January 2002 and September 
2004.  The examinations did not provide pure tone threshold 
values in decibels at each frequency.  However, each 
audiological test provided speech discrimination.  With the 
exception of the March 2002 left ear examination (92 
percent), each examination had a speech discrimination of 96 
percent or above.  




A January 2005 VA audiological examination showed pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
25
LEFT
20
15
20
20
45

The average was 17.5 in the right ear and 25 in the left ear.  
These results warrant findings of hearing acuity of Level I 
in both ears.

In light of the above, the Board concludes that there was 
clear and unmistakable evidence that the veteran's left ear 
hearing loss existed prior to entrance into service.  
Specifically, during the veteran's pre-induction audiological 
examination the puretone threshold for the left ear at 4000 
Hertz was 50.  Anyone who has a pure tone threshold value of 
40 decibels or more in any frequency would be considered to 
have impaired hearing.  See 38 C.F.R. § 3.385.  At separation 
the veteran had left ear pure tone threshold values of 30 at 
500 Hertz, 30 at 1000 Hertz, 20 at 2000 Hertz, 35 at 3000 
Hertz, and 35 at 4000 Hertz.  Anyone who has a pure tone 
threshold value of 26 decibels or more in at least three 
frequencies during one test would be considered to have 
impaired hearing.  See 38 C.F.R. § 3.385.  In this case the 
veteran showed increased decibel levels from pre-induction to 
separation at 500, 1000, and 2000 Hertz.  Given the increase 
in left ear hearing loss from pre-induction to separation, 
the Board cannot conclude that there was clear and 
unmistakable evidence that the veteran's preexisting left ear 
hearing loss was not aggravated beyond the natural 
progression.  See Joyce v. Nicholson, 19 Vet. App. 36, 48-53 
(2005).  Resolving all doubt in the appellant's favor, the 
Board finds that the competent evidence shows that the 
appellant's left ear hearing loss preexisted service, and was 
aggravated, during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.

The Board finds that the veteran's right ear hearing loss was 
neither incurred in nor aggravated by service.  There is no 
evidence in the record that the veteran's right ear hearing 
loss met the criteria of 38 C.F.R. § 3.385.  A complete 
review of all audiological tests on the veteran's right ear 
show that he does not have any decibel readings above 40 in 
any of the five frequencies.  Furthermore, there is no 
evidence of having three pure tone threshold values of 26 
decibels or greater in one audiological test.  Also, in the 
January 2005 VA examination report, the examiner noted that 
the veteran's right ear hearing loss was better at separation 
than it was pre-induction.  Thus, the Board finds that the 
veteran's right ear hearing loss does not warrant service 
connection.

Tinnitus

The Board has reviewed all of the veteran's service medical 
records, including a pre-induction examination in February 
1987 and the separation examination in 
June 1990.  The service medical records of the veteran show 
that at no time in service did the veteran complain of 
tinnitus.

During a January 2002 private examination, the veteran told 
the physician that he had noticed progressive hearing loss 
and had a problem with his left ear when lying on his right 
ear.  The veteran also told the physician that he had a 
history of intermittent high-tone tinnitus lasting about 30 
seconds.  The veteran's left ear was retracted and there was 
a decrease in motion on pneumo-otoscopy.  The veteran's right 
ear was clear.  An audiogram revealed conductive hearing loss 
in the left ear.  The veteran was diagnosed with otitis media 
with effusion in the left ear.  

In June 2002, the veteran had a computed tomography (CT) scan 
of the temporal bones.  The CT scan revealed that the 
tympanostomy tube was in place involving left tympanic 
membrane.  There was sclerosis of the left mastoid air cells 
and no evidence of an air-fluid level or of a mass lesion 
within either temporal bone.  The inner ear structures were 
unremarkable.

During a December 2002 private examination, the veteran told 
the private physician that he had two episodes of tinnitus; 
the first episode lasted about 60 seconds and the second 
lasted 10 to 15 seconds.  A tube was placed in the veteran's 
left ear.  The veteran was diagnosed with otitis media with 
effusion.  

In January and April 2003 letters, D. C. Harrington, D. O., a 
private physician, opined that it was likely as not that the 
tinnitus is the result of the veteran being exposed to high 
intensity aircraft noise while under military exposure.  The 
examiner stated that he performed an audiogram on the veteran 
that revealed high frequency hearing loss, consistent with 
chronic noise exposure as you would be exposed to on an 
aircraft carrier.  The physician did not have the veteran's 
claim file when he made his assessment.  

During a September 2003 examination, the physician opined 
that the veteran's hearing "decreased a bit."  The veteran 
was diagnosed with tinnitus and otitis medial in the left 
ear.

In a January 2005 VA examination, the veteran stated that his 
tinnitus began in 1992, following treatment for otitis media 
by a private ear, nose and throat (ENT) physician.  The 
veteran told the examiner that the tinnitus occurred 
approximately 3 times per week and lasted for approximately 
18 seconds.  After a thorough examination of the claims file 
and after examining the veteran, in the examiner's opinion, 
it was more likely than not that the tinnitus was possibly 
related to the middle ear infection and not related to the 
noise trauma in service.  

In this case, the record contains two medical opinions on the 
question of whether the veteran's tinnitus is related to 
service.  "It is the responsibility of the BVA...to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the United States Court of 
Appeals for Veterans Claims (Court) had held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators..." Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

Dr. Harrington's opinion is unpersuasive as it appears to be 
primarily based on the veteran's self-reported history and 
does not indicate the basis of his opinion to be specific 
clinical or test findings, and it is not accompanied by 
additional medical comment or clinical treatment records.  
The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  In this case, Dr. Harrington's 
opinion is not definitive and the Board finds such opinion to 
be unpersuasive.  There is no evidence that Dr. Harrington 
had the veteran's service medical records.  Furthermore, mere 
acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the veteran, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight, 
commenting that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the disorder claimed or the relationship thereto.  
Service connection may not be predicated on a resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102 
(2005).  Thus, the Board concludes that Dr. Harrington's 
opinion is too speculative to warrant entitlement to service 
connection for the cause of the veteran's tinnitus, 
particularly in light of the opinion of the VA doctor, who 
had the benefit of a review of the veteran's entire claim 
file, which Dr. Harrington did not.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

In contrast, the Board finds the January 2005 VA examiner's 
opinion more persuasive.  After a thorough review of the 
service and post-service medical records as well as an 
examination, the VA examiner found that, after a review of 
the veteran's claims file and medical folder, as well as a 
discussion with the veteran, the tinnitus did not begin until 
the veteran was treated for otitis media by a private ENT 
physician, 2 or 3 years following discharge from service.  

The only other evidence the veteran has submitted that 
supports his claims is his own statements and those of his 
representative.  They, as lay persons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claim 
must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection for hearing loss of 
the right ear and tinnitus; the doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


